Citation Nr: 1646670	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-08 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC), based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Gregory M. Rada, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to May 1973.  He died in April 2016, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from a July 2007 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO); the Veteran's claims file is now in the jurisdiction of the Winston-Salem, North Carolina, RO.  In his March 2010 substantive appeal, the Veteran requested a hearing before the Board; in July 2014 correspondence, he withdrew the request.  

In a December 2014 decision the Board denied the claim for SMC based on the need for regular aid and attendance.  (SMC based on housebound status was granted in a July 2012 rating decision.)  The Veteran appealed the December 2014 Board decision to the Court resulting in a January 2016 Memorandum Decision vacating the December 2014 Board decision and remanding the matter for readjudication consistent with the instructions outlined in the Memorandum Decision.

In September 2016, the appellant's attorney submitted additional evidence (including a September 2016 private medical opinion) with a waiver of RO initial consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities were: schizophrenia, rated 100 percent; coronary artery disease, rated 100 percent; prostate cancer, rated 100 percent prior to June 3, 2014, and 40 percent from that date; the combined rating (from May 4, 1973) was 100 percent.  SMC at the housebound rate was established.

2.  It is reasonably shown that due to his service-connected disabilities the Veteran was so helpless as to be in need of regular aid and attendance of another person.


CONCLUSION OF LAW

SMC based on the need for aid and attendance is warranted.  38 U.S.C.A. §§ 1114(l), 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of VA's notice and assistance requirements on the matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Accordingly, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. § 1114(l), SMC for aid and attendance is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).  It is not contended that the Veteran had loss of use of hands or feet, was blind, or was bedridden; his claim was premised on helplessness requiring the aid and attendance of another, due to his service-connected schizophrenia.  

Determinations as to need for aid and attendance due to service-connected disability must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

The Veteran asserted entitlement to SMC based on the need for regular aid and attendance as a result of his service-connected schizophrenia, rated 100 percent since separation from active service in 1973.  (SMC at the housebound rate had been established based on additional service-connected disabilities (prostate cancer and coronary artery disease) rated in excess of 60 percent.)  Specifically, he and the appellant asserted that he required aid and attendance of family members to protect himself from the dangers of the daily environment by ensuring that he took his psychiatric medication.  After review of the record, to include the September 2016 private medical opinion, the Board concludes that the evidence is at least in equipoise as to whether the benefit sought is warranted.

When the Veteran initially filed his claim in September 2006, he had been found incompetent to handle his VA benefits and a fiduciary was assigned.  On April 2007 VA examination, it was noted that the Veteran had a tendency to wander day and night, resulting in multiple arrests for trespassing.  The examiner stated that the Veteran "should not be allowed to walk on his own without assistance."  Nonetheless, the examiner opined that the Veteran had the capacity to protect himself from the dangers of the daily environment.  

In May 2008, the Veteran was arrested after a physical confrontation.  (See May 2008 VA treatment record).  At that point he stated that he was not taking any medications and had not for the past 7 years.  It appears that he was then incarcerated until February 2009.  (See, e.g., October 2010 VA treatment record).  An August 2010 VA treatment record indicates that psychiatric medications were last refilled in November 2009 (suggesting that he was not taking them) and he acknowledged illicit drug use.

In August 2010, the Veteran's private therapist submitted a letter in support of the Veteran's request that he be found competent to manage his VA benefits.  The private therapist reported that the Veteran had maintained sobriety for several years and was compliant with all medications.  The Veteran was described as dependable and responsible.  (The underlying treatment records were not obtained or provided for association with the record.)
On September 2010 VA psychiatric consultation, it was noted that the Veteran was out of his psychiatric medication.  The Veteran reported that the appellant (who was his ex-wife at the time) checked on him daily.  October 2010 VA treatment records note a history of poor medication compliance and violence, resulting in incarceration for attempted murder.  Psychotic symptoms were noted and included auditory hallucinations, delusional ideation, and non-compliance with treatment plans.  The Veteran reported past in-patient psychiatric hospitalizations.  In June 2011, he failed to keep a mental health appointment.

On February 2012 VA examination, it was noted that the Veteran had a driver's license and drove periodically.  However, his service-connected psychiatric disability was evaluated as causing total occupational and social impairment.  He reported that he took his medications regularly, but was unable to identify all of them; he reported that his wife assisted him with his medications.  Based on review of the record, the examiner noted that the Veteran had been compliant with treatment and medication for several years, but was previously inconsistent.  The examiner opined that the Veteran was currently able to take care of himself independently, but that if he became non-compliant with medication, "his level of paranoia and psychosis will increase and possibly render him in need of constant supervision for his safety and welfare."

On October 2012 VA examination, it was noted that the Veteran's competency had improved due to increased compliance with medication over the past 2-3 years.  He was not able to list his medications, and the examiner found him to be an unreliable historian.  The examiner stated that the Veteran required monitoring by family for medication compliance and opined that his prognosis was poor; however, the Veteran was not then a danger to self or others.
In a December 2014 decision, the Board found that the Veteran did not require aid and attendance based on physical disability and that he was maintaining compliance with his psychiatric medication.  In a January 2016 Memorandum Decision, the Court found that the Board did not adequately address evidence suggesting that the Veteran requires regular assistance to maintain compliance with his psychiatric medication.   

In September 2016, the appellant's attorney obtained a private medical opinion from a psychologist who reviewed the Veteran's claims file and interviewed his daughter.  Significantly, the daughter reported that when the appellant's mental status declined (and she was unable to ensure that the Veteran took his medication as directed), the Veteran's status also declined, to include lapses in hygiene and judgment (e.g., giving money to others imprudently).  The private psychologist concluded that the Veteran's status after medication compliance was no longer enforced, as well as the record showing a history of poor compliance resulting in poor outcomes (e.g., incarceration), supported a finding that the Veteran required the aid and assistance of another due to his service-connected schizophrenia.

There is evidence supporting a finding that the Veteran was able to protect himself from the hazards of daily life and that aid and attendance of another was not required.  He became his own payee, had extended periods of medication compliance, retained a driver's license, and did not require aid and assistance for physical disabilities.  However, there is also evidence that without the aid and attendance of another (his wife or other family), he was not compliant with his medication, resulting in outcomes such as incarceration and giving away money.  The Veteran had been rated incompetent to manage his own VA benefits during a portion of the period on appeal.  VA examiners recommended that he not be allowed to walk outside the house without escort, noting arrests for trespassing, and opined that without medication, he might need "constant supervision" for safety and welfare.  Said another way, evidence supporting the claim suggests that medication was required to keep the Veteran safe from the hazards of his daily environment, and that aid and attendance was required to maintain medication compliance.  Consequently, the Board concludes that the evidence regarding the need for aid and attendance of another is at least in equipoise.  Resolving reasonable doubt in his favor, as required under these circumstances (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), the Board finds that SMC based on the need for regular aid and attendance is warranted.


ORDER

The appeal seeking SMC based on the need for aid and attendance is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


